DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CASEY K. FUKUNAGA (FUKUNAGA) US 2020/0234029.
As per claim 1 FUKUNAGA disclose;
A screen protector (fig. 13 and 14) for a mobile device (fig. 1 item10) capable of an in-screen fingerprint detection (16), the screen protector comprising: 
a first layer (fig. 14 item 72) made of a clear rigid material (Para 0061 glass) and configured to be touched by a user (For touch screen of item 10);

a third layer (76) beneath the second layer (74) and configured to contact the mobile device (10), the third layer (76) including a fingerprint conduit (78 and 75) configured to facilitate the in-screen fingerprint detection (Para 0065 “Aperture 78 illustratively has a diameter suitable for a user's fingerprint to be measured through.”).

As per claim 2 FUKUNAGA disclose;
the first layer (72) is made of glass (Para 0061 glass).

As per claim 3 FUKUNAGA disclose;
the first layer is 0.25 mm thick. (Para 0061 “In some exemplary embodiments,
front-facing layer 72 has a thickness…0.25 mm…. any range defined between… such as 0.020 mm to 0.25 mm,)

As per claims  4 and 5 FUKUNAGA disclose;
the film is made of a layer of acrylic adhesive (Para 0048 “In some
exemplary embodiments, second adhesive layer 62 is formed from an acrylic material.”) and a layer of optical grade polyethylene terephthalate (PET). (Para 0007 “The second adhesive layer positioned on a second surface of the transparent carrier layer and affixed to the transparent material. The interface coupler improves optical coupling)

to 0.1 mm, 0.005 mm to 0.025 mm, or 0.01 mm to 0.02 mm.) and the layer of optical grade polyethylene terephthalate (PET) is 0.0045 mm thick. 

Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUKUNAGA.
As per claim 9 FUKUNAGA disclose;
A mobile device system (fig. 1 item10) capable of an in-screen fingerprint detection (16), the mobile device system comprising: 
a mobile device having a screen (fig. 1 item10), the screen having a fingerprint detection region (16); and a screen protector (fig. 13 and 14)  including: 
a first layer (fig. 14 item 72) made of a clear rigid material (Para 0061 glass) and configured to be touched by a user (For touch screen of item 10);
a second layer (74) beneath the first layer (72) and made of a film (adhesive film see para 0062 and para 0037 “one or more film layers); and
a third layer (76) beneath the second layer (74) and configured to contact the mobile device (10), the third layer (76) including a fingerprint conduit (78 and 75) configured to facilitate the in-screen fingerprint detection (Para 0065 “Aperture 78 illustratively has a diameter suitable for a user's fingerprint to be measured through.”).

.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUKUNAGA.
Regarding claims 17-19, claims 17-19 are rejected for the same reason as claims 1, 2 and 4, as claims 17-19 recites similar to claims 1, 2 and 4. See rejection of claims 1, 2 and 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUNAGA in view of Young-Gyun KIM (KIM) US 2017/0217143.
As per claims 6-8 FUKUNAGA disclose;
1-In fig. 2 and 3 and Para 0034 disclose “screen protector 30 is affixed to a perimeter frame 23 of front portion 22 with a suitable adhesive. However, other configurations are possible” and regarding claim 7 disclose in para 0010 “The first adhesive layer…. The second adhesive layer..” and use of a layer of acrylic 
But does not teach alternative use of -the third layer further includes a perimeter portion made of double-sided tape, located along a perimeter of the second layer, and configured to secure the screen protector to a screen of the mobile device. And - the fingerprint conduit is made of a first layer of double-sided tape, a layer of acrylic adhesive, and a second layer of double-sided tape.
	However in analogues art KIM teaches well known alternative and obvious use of double-sided tape. “an adhesive layer, such as a double-sided tape or a single-sided tape, or a sheet, may be additionally disposed” (Para 0141).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine FUKUNAGA and KIM by incorporating the teaching of KIM, into the system of FUKUNAGA to use well-known alternative double-sided tape to assemble screen protector layers. One having ordinary skill in the art would have found it motivated to use double-sided tape of KIM to reduce assembly steps and make process simple.

Regarding claims 14-16, claims 14-16 are rejected for the same reason as claims 6-8, as claims 14-16 recites similar to claims 6-8. See rejection of claims 6-8 above.

Regarding claim 20, claim 20 is rejected for the same reason as claim 6, as claim 20 recites similar to claim 6. See rejection of claims 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835